Savage, J.
Action to recover on three promissory notes, one dated Feb. 17, 1896, for $1500;, one dated April 14, 1900, for $500 ; and one dated Feb. 8, 1901, for $500, all purporting to be signed on the face by Silas D. Jones & Sons, and on the back by Silas D. Jones, individually, and payable to the plaintiff. There is also a count for money had and received. The action is against the estate of Silas D. Jones, of whose will the defendants are the executrices. The defendants deny the execution of the notes, and particularly that the individual signature of Silas D. Jones is genuine; they pleaded' the statute of limitations as to the $1500 note; they claim that the notes never became effective for want of delivery during the lifetime of Silas D. Jones and they assert that the plaintiff, having come into possession of the notes after the death of Silas D. Jones, voluntarily forgave the indebtedness, surrendered the notes to the executrices and consented to their destruction, in consideration of the promise of Sarah C. Jones that she would not thereafter change the provisions of her will in favor of the plaintiff’s husband, who was the son of Sarah C. Jones.
Nevertheless, the jury returned a verdict for the plaintiff for the full amount claimed. And the case now comes before us on the defendants’ motion and exceptions. Of the many exceptions, only one,— that relating to the delivery of the notes,— is open to consideration. Many times the court has reiterated the rule that an excepting party, if he would obtain any benefit from his exceptions, must set forth enough in the bill of exceptions to enable the court to determine that the points raised are material and that the rulings excepted to are both erroneous and prejudicial. The bill of exceptions must show what the issue was, and how the excepting party was aggrieved. Error must appear affirmatively. Dennen v. Haskell, 45 Maine, 430; Hovey v. Hobson, 55 Maine, 256; Merrill v. Merrill, 67 Maine, 70; Fairfield v. Old Town, 73 Maine, 573 ; Johnson v. Day, 78 Maine, 224; Nutter v. Taylor, 78 Maine, 424; Smith v. Smith, 93 Maine, 253, and many other cases. The bill of exceptions in this case, except in one instance to be considered later, is *451barren of statements to show that the matters complained of were material, or erroneous or harmful. It is not enough that the court can find all of these characteristics by studying the report of the evidence in support of the motion for a new trial, when it accompanies a bill of exceptions. The bill must be strong enough to stand alone. The court, in considering the exceptions, cannot travel outside of the bill itself. In this respect the court cannot consider the report of the evidence nor the charge of' the presiding Justice, unless they are made a part of the bill of exceptions. They are not so made in this case.
It will not be necessary to consider all of the questions argued by counsel. If we assume that the signature of Silas D. Jones upon the notes was genuine, and that the surrender of the notes by the plaintiff was procured by falsehood and fraud, as she now claims, there is still an insuperable difficulty in sustaining the verdict. There was sufficient evidence to warrant the jury in finding that Silas D. Jones negotiated loans at a savings bank on the days and for the respective amounts for which the notes in suit were given ; that the first loan was obtained upon the note of Storer W. Jones, plaintiff’s husband, and the second and third loans upon the notes of the plaintiff and her husband, all secured by the plaintiff’s mortgages of her own real estate; that the first two loans were procured for the use of the firm of Silas Jones & Sons, of which Silas D. Jones was a member, and the third for the use of Silas D. Jones’ Sons, after Silas D. Jones had retired írom Üm original firm •, and. that Storer W. Jones was a member of both firms. Upon the assumptions above stated, the jury might properly find, also, that the notes in suit were intended by the makers to be collateral security for the liability of the plaintiff incurred by giving her notes and mortgages. This is what the plaintiff claims. We think too that a verdict based upon the inference that the notes were given as a direct liability in consideration of money procured by the plaintiff for the firm could not in that respect have been disturbed. In such case it would have been expected that the plaintiff was to pay the bank loans, and the signers of the notes in suit to pay them to the plaintiff.
*452But the defendants contend that, whatever may have been the inception of these notes, they were not delivered to the plaintiff in the lifetime of Silas D. Jones; that so far as the individual liability of Silas D. Jones was concerned, they were left by him in the hands of Storer W. Jones, who as a member of the firm was also one of the makers, to be delivered to the plaintiff; that Storer was the agent for that purpose of Silas, and that Storer’s authority to make delivery was revoked by the death of Silas, before delivery. It is not in dispute that Silas D. Jones died August 9, 1903, and that the notes were not delivered into the possession of the plaintiff until the following September. And it is admitted that the plaintiff was in entire ignorance of the existence of the notes until a week or two before the death of .Silas, when she says she first learned of it from her husband. And it does not appear that there had ever been any agreement or understanding on her part that notes should be given to her on account of the bank loans.
It is of course well settled that a promissory note does not become a liability until delivery. It is likewise true that when the maker places the note in the hands of a third person merely for delivery to the payee, such third person is the agent of the maker, and not of the payee. And if the maker dies before delivery by the agent, the agent’s authority is thereby revoked and a subsequent delivery by him is ineffectual to create a liability. The plaintiff does not dispute the principles thus stated, but she attempts to meet and parry them by another well established doctrine, and that is, that when a deed or other instrument, whose validity depends upon delivery, is left with a third person to be delivered to the grantee, or in case of a note, the payee, on the happening of a contingency, the first delivery is complete, and irrevocable by death or otherwise. See Hammond v. Hunt, No. 6003, Federal Cases. Sometimes this doctrine is explained by saying that the depositary, in such case, holds in trust for the payee until the happening of the contingency, and that a delivery to the trustee is upon general principles as effectual as a delivery to the cesturwould be. The contention of the plaintiff is that the notes were made “as collateral security for the mortgages placed by her upon her property for the benefit of the firm,” and that the delivery *453of the notes to the payee “ was to be conditional upon the happening of a contingency,” which contingency was the failure of the makers of the notes “ to take care of the mortgages placed for their benefit by the plaintiff upon the property.” And assuming this contention to be supported by proof, and showing the contingency had happened, her counsel argue upon the principle of law above stated, that the authority of Storer W. Jones to deliver the notes was not revoked by the deatli of Silas D. Jones, and that upon such delivery after his death, the notes became liabilities of his estate ; and, further, that although the $1500 note was then upon its face more than six years overdue, yet it was not barred by the statute of limitations, because that statute did not begin to run until the note first became a liability, namely, at delivery to the plaintiff.
If in face of the apparent want of delivery in the lifetime of Silas, the plaintiff, would obtain the benefit of the rule she relies upon, it is incumbent upon her to show that when Silas D. Jones left the notes in the hands of Storer for delivery to her, that delivery was intended to be conditional upon the happening of a contingency. Unfortunately for her theory we are unable to find the proof which sustains her burden. The only contingency suggested was the failure of the makers of these notes to take care of the bank loans, and pay the interest when due. But why does the plaintiff say that the depositary held these notes to be delivered only upon the happening of this particular contingency ? Apparently because this one fits her case. There is no evidence that Silas D. Jones left these notes in the hands of his son to be delivered only upon the happening of any contingency. We know nothing of his particular intention or purpose, or directions further than that it may be inferred that he intended the notes to be delivered. We know nothing whatever about these notes until they are found in the possession of Storer, shortly before the death of Silas. We can only conjecture, and conjecture is not proof. McTaggart v. M. C. R. R. Co., 100 Maine, 223. If we might conjecture, we should say that if the notes were intended as security for the liability the plaintiff had incurred, it would be more reasonable to think that the security was intended to become effective from the time her liability attached, than upon the happen*454ing of some future contingency. The plaintiff was liable all the time. Why should she not have been secured all the time ? We do not think any legitimate inference can be drawn from the record that the delivery of these notes was' to be conditioned upon the happening of a contingency. And therefore the plaintiff must fail as to this contention.
But the plaintiff claims further that there was a constructive delivery of the notes before the death of the maker. She says her husband informed her that he had these notes in his possession a short time before his father’s death. We do not need to discuss the effect of a constructive delivery to create a liability upon the notes, for we are unable to persuade ourselves that the mere fact that her husband told her that such notes were in existence, and nothing more, can be regarded as a constructive delivery of them to her.
We conclude therefore that the plaintiff was not entitled to retain a verdict based upon the notes. We turn now to the count for money had and received. If the plaintiff, by mortgage or otherwise, procured money and furnished it to Silas D. Jones for the use of a firm of which he was a member, and there is evidence that she did, then he as a member of the firm became bound in equity and good conscience either to pay her or pay her debt. If he did not do the one, he ought to do the other. And we think ¡she might recover for money had and received.
But there are difficulties here, also. In the first place the claim for the $1500 arose when ’ the firm became indebted to her to that amount in 1896, and that claim became barred by the statute of limitations, even before the death of Mr. Jones. In the next place, the evidence in the case, such as it is, raises the inference, we think, that the third' loan was procured for, and received by the firm of Silas D. Jones’ Sons, and not for the firm of Silas D. Jones & Sons, Silas D. Jones having gone out of the firm several months before the loan was procured. The verdict' for the full amount of the loans, and interest was excessive, therefore, even if based upon the count for money had and received.
And in the absence of special findings by the jury, the last difficulty'is that we have no means of knowing whether they founded *455their verdict upon the notes, in which ease it was wholly wrong, or upon the count for money had and received, in which case it might be only excessive. From the amount of the verdict we incline to think that it was based upon the notes themselves. Under the instruction of the court, upon the undisputed evidence, the jury might well find a perfected and valid delivery of all the notes.
Although the motion to set aside the verdict must be sustained, it is expedient to examine the defendants’ one exception that is open to consideration. The jury were instructed to the effect that if the notes had been delivered as completed instruments by Silas I). Jones to Storer, (one of the members of the firm) to deliver to his wife, “that delivery might be perfected, even after the death of Silas.” While such an instruction, as we have seen, might be correct under some circumstances, and a delivery to an agent for future delivery to the payee upon the happening of a contingency might be effective, yet, we think, as applied to the evidence in this case, the rule given without limitation or qualification must be deemed to be exceptionable error.

Motion and exceptions sustained.